Supreme Court of Florida
                                  ____________

                                  No. SC13-2385
                                  ____________


       IN RE: AMENDMENTS TO FLORIDA RULES OF JUVENILE
                        PROCEDURE.

                                 [March 20, 2014]




PER CURIAM.

      The Florida Bar’s Juvenile Court Rules Committee (Committee) has filed a

“fast-track” out-of-cycle report proposing amendments to the Florida Rules of

Juvenile Procedure in response to recent statutory changes. See Fla. R. Jud.

Admin. 2.140(e). We have jurisdiction.1

      The Committee proposes amendments to current Florida Rule of Juvenile

Procedure 8.415 and form 8.973, and the deletion of forms 8.971 and 8.972. The

Committee also proposes new rules 8.401 and 8.435, and several new forms. The

amended and new rules and forms are in response to the passage of the Nancy C.



      1. Art. V, § 2(a), Fla. Const.
Detert Common Sense and Compassion Independent Living Act, chapter 2013-

178, Laws of Florida. This act amended provisions of chapters 39 and 409, Florida

Statutes. As pertinent here, this legislation enables young adults between eighteen

and twenty-one years of age to remain in foster care and sets forth eligibility, case

planning, and judicial review requirements for such young adults. The legislation

also provides new judicial review requirements for dependent children who are

seventeen years of age. The new statutory provisions became effective on January

1, 2014. Ch. 2013-178, § 14, Laws of Fla. The proposed amendments were

unanimously approved by the Board of Governors of The Florida Bar.

       After considering the proposed amendments and reviewing the relevant

legislation, we amend the Florida Rules of Juvenile Procedure and forms as

reflected in the appendix to this opinion. New language is indicated by

underscoring; deletions are indicated by struck-through type. The amendments

shall take effect immediately upon the release of this opinion. Because the

amendments were not published for comment prior to adoption, interested persons

shall have sixty days from the date of this opinion in which to file comments with

the Court. 2


       2. All comments must be filed with the Court on or before May 19, 2014,
with a certificate of service verifying that a copy has been served on the
Committee Chair, Whitney Marie Untiedt, Office of the Public Defender, 35 N.
Main Street, Gainesville, Florida 32601-5323, untiedtw@pdo8.org, and on the Bar
Staff Liaison to the Committee, Ellen Sloyer, 651 E. Jefferson Street, Tallahassee,

                                          2
      It is so ordered.

POLSTON, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, LABARGA,
and PERRY, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceedings – Florida Rules of Juvenile Procedure

Whitney M. Untiedt, Chair, Juvenile Court Rules Committee, Gainesville, Florida;
John F. Harkness, Jr., Executive Director, and Ellen H. Sloyer, Staff Liaison, The
Florida Bar, Tallahassee, Florida,

      for Petitioner




Florida 32399-2300, esloyer@flabar.org, as well as a separate request for oral
argument if the person filing the comment wishes to participate in oral argument,
which may be scheduled in this case. The Committee Chair has until June 9, 2014,
to file a response to any comments filed with the Court. If filed by an attorney in
good standing with The Florida Bar, the comment must be electronically filed via
the Portal in accordance with In re Electronic Filing in the Supreme Court of
Florida via the Florida Courts E-Filing Portal, Fla. Admin. Order No. AOSC13-7
(Feb. 18, 2013). If filed by a non-lawyer or a lawyer not licensed to practice in
Florida, the comment must be electronically filed via e-mail in accordance with In
re Mandatory Submission of Electronic Copies of Documents, Fla. Admin. Order
No. AOSC04-84 (Sept. 13, 2004). Electronically filed documents must be
submitted in Microsoft Word 97 or higher. Any person unable to submit a
comment electronically must mail or hand-deliver the originally signed comment
to the Florida Supreme Court, Office of the Clerk, 500 South Duval Street,
Tallahassee, Florida 32399-1927; no additional copies are required or will be
accepted.

                                         3
                                   APPENDIX

RULE 8.401.        CASE PLAN DEVELOPMENT FOR YOUNG ADULTS

       (a) Case Planning Conference. The case plan must be developed in a
face-to-face conference with the young adult, the guardian ad litem, attorney ad
litem and, when appropriate, the legal guardian of the young adult, if the young
adult is not of the capacity to participate in the case planning process.

      (b) Contents. The case plan must be written simply and clearly in
English and the principal language of the young adult. Each case plan must
contain

              (1) A description of the services, including independent living
services, to be provided to the young adult;

            (2)    A copy of the young adult’s transition plan;

            (3) The permanency goal of transition from licensed care to
independent living; and

            (4)    The date the compliance period expires.

      (c)   Department Responsibility.

             (1) After the case plan has been developed, the department must
prepare the written case plan for each young adult receiving services under Chapter
39, Florida Statutes.

             (2) After the case plan has been developed, and before acceptance
by the court, the department must make the appropriate referrals for services that
will allow the young adult to begin receiving the agreed-upon services
immediately.

            (3) The department must immediately provide the young adult a
signed copy of the agreed-upon case plan.

           (4) Not less than 3 business days before a judicial review or
permanency hearing, the department must file the case plan with the court.




                                         4
       (d) Signature. The case plan must be signed by the young adult, all
parties and, when appropriate, the legal guardian if the young adult is not of the
capacity to participate in the case planning process.

       (e) Service. Each party must be served with a copy of the case plan not
less than 3 business days before the judicial review hearing. If the location of the
young adult is unknown, this fact must be documented in writing and filed with the
court.

       (f)  Re-admitted to Care. If the department petitions the court for
reinstatement of jurisdiction after a young adult has been re-admitted to care under
Chapter 39, Florida Statutes, the department must file an updated case plan.

RULE 8.415.        JUDICIAL REVIEW OF DEPENDENCY CASES

      (a) Required Review. All dependent children shallmust have their status
reviewed as provided by law. Any party may petition the court for a judicial
review as provided by law.

      (b)    Scheduling Hearings.

               (1) Initial Review Hearing. The court shallmust determine when
the first review hearing shallmust be held and the clerk of the court shallmust
immediately schedule the review hearing. In no case shallmay the hearing be
scheduled for later than 6 months from the date of removal from the home or 90
days from the disposition or case plan approval hearing, whichever comes first. In
every case, the court must conduct a judicial review at least every 6 months.

              (2) Subsequent Review Hearings. At each judicial review
hearing, the court shallmust schedule the next judicial review hearing which
shallmust be conducted within 6 months. The clerk of the court, at the judicial
review hearing, shallmust provide the parties, the social service agency charged
with the supervision of care, custody, or guardianship of the child, the foster parent
or legal custodian in whose home the child resides, any preadoptive parent, and
such other persons as the court may direct with written notice of the date, time, and
location of the next judicial review hearing.

             (3) Review Hearings for Children 17 Years of Age. The court
must hold a judicial review hearing within 90 days after a child’s 17th birthday.
The court must also issue an order, separate from the order on judicial review, that


                                          5
the disability of nonage of the child has been removed and must continue to hold
timely judicial review hearings. If necessary, the court may review the status of
the child more frequently during the year before the child’s 18th birthday. At the
last review hearing before the child reaches 18 years of age, the court must also
address whether the child plans to remain in foster care, and, if so, ensure that the
child’s transition plan complies with the law.

              (4) Review Hearings for Young Adults in Foster Care. The
court must review the status of a young adult at least every six months and must
hold a permanency review hearing at least annually while the young adult remains
in foster care. The young adult or any other party to the dependency case may
request an additional hearing or judicial review.

       (c) Report. In all cases, the department or its agent shallmust prepare a
report to the court. The report shallmust contain facts showing the court to have
jurisdiction of the cause as a dependency case. It shallmust contain information as
to the identity and residence of the parent, if known, and the legal custodian, the
dates of the original dependency adjudication and any subsequent judicial review
proceedings, the results of any safe-harbor placement assessment including the
status of the child’s placement, and a request for one or more of the following
forms of relief:

             (1)    that the child’s placement be changed;

            (2) that the case plan be continued to permit the parents or social
service agency to complete the tasks assigned to them in the agreement; or

              (3) that proceedings be instituted to terminate parental rights and
legally free the child for adoption.

       (d) Service. A copy of the report containing recommendations and, if not
previously provided by the court, a notice of review hearing shallmust be served on
all persons who are required by law to be served at least 72 hours before the
judicial review hearing.

      (e) Information Available to Court. At the judicial review hearing the
court may receive any relevant and material evidence pertinent to the cause. This
shallmust include written reports required by law and may include, but shallmust
not be limited to, any psychiatric or psychological evaluations of the child or


                                          6
parent, caregiver, or legal custodian that may be obtained and that are material and
relevant. This evidence may be received by the court and relied on to the extent of
its probative value, even though it may not be competent in an adjudicatory
hearing.

      (f)    Court Action.

             (1) The court shallmust hold a hearing to review the compliance of
the parties with the case plan and to determine what assigned tasks were and were
not accomplished and the reasons for any nonachievementnoncompliance.

               (2) If the court finds that the parents have substantially complied
with the case plan, the court shallmust return the child to the custody of the parents
if the court is satisfied that reunification will not be detrimental to the child’s
safety, well-being, or physical, mental, or emotional health.

              (3) If the court finds that the social service agency has not
complied with its obligations, the court may find the social service agency to be in
contempt, shallmust order the social service agency to submit its plan for
compliance with the case plan, and shallmust require the social service agency to
show why the child could not be safely returned to the home of the parents. If the
court finds that the child could not be safely returned to the parents, it shallmust
extend the case plan for a period of not more than 6 months to allow the social
service agency to comply with its obligations under the case plan.

               (4) At any judicial review held under section 39.701(6)(3), Florida
Statutes, if, in the opinion of the court, the department has not complied withmet
its obligations to the child as specifiedstated in the written case plan or in the
provision of independent living services as required by sections 39.701(6) and
409.1451, Florida Statutes, the court shallmay a show cause order issue an order
directing the department to show cause as to why it has not done so. If cause is
shown for failure to comply the department cannot justify its noncompliance, the
court shallmay give the department 30 days within which to comply and, on failure
to comply with this or any subsequent order, the court may hold the department in
contempt.

              (5) The court must enter a written order on the conclusion of the
review hearing including a statement of the facts, those findings it was directed to
determine by law, a determination of the future course of the proceedings, and the
date, time, and place of the next hearing.

                                          7
      (g)    Jurisdiction.

              (5)(1) When a child is returned to the parents, the court shallmust not
terminate its jurisdiction over the child until 6 months after the return. Based on a
report of the department and any other relevant factors, the court shallmust then
determine whether jurisdiction should be continued or terminated. If its jurisdiction
is to be terminated, it shallmust enter an order to that effect.

            (6)(2) When a child has not been returned to the parent, but has been
permanently committed to the department for subsequent adoption, the court shall
must continue to hold judicial review hearings on the status of the child at least
every 6 months until the adoption is finalized. These hearings shallmust be held in
accordance with these rules.

              (7)(3) If a youth in the legal custody of the department immediately
before his or her 18th birthdayyoung adult petitions the court at any time before his
or her 19th birthday requesting the court’s continued jurisdiction, the court may
retain or reinstate jurisdiction for a period of time not to continue beyond the date
of the youthyoung adult’s 19th birthday. This continued jurisdiction is for the
purpose of determining whether appropriate aftercare support, Road-to-
Independence Scholarship, transitional support, mental health, and developmental
disability services that were required to be provided to the young adult before
reaching 18 years of age have been provided to the youth.

             (4) If a young adult has chosen to remain in extended foster care after
he or she has reached 18 years of age, the department may not close a case and the
court may not terminate jurisdiction until the court finds, following a hearing, that
the appropriate statutory criteria have been met.

              (8)(5) If a petition for special immigrant juvenile status and an
application for adjustment of status have been filed on behalf of a foster child and
the petition and application have not been granted by the time the child reaches 18
years of age, the court may retain jurisdiction solely for the purpose of allowing the
continued consideration of the petition and application by federal authorities.
Review hearings shallmust be set solely for the purpose of determining the status
of the petition and application. The court’s jurisdiction shallmust terminate on the
final decision of the federal authorities, or on the immigrant child’s 22nd birthday,
whichever occurs first.




                                          8
              (9) The court shall enter a written order on the conclusion of the
review hearing including a statement of the facts, those findings it was directed to
determine by law, a determination of the future course of the proceedings, and the
date, time, and place of the next hearing

       (gh) Administrative Review. The department, under a formal agreement
with the court in particular cases, may conduct administrative reviews instead of
judicial reviews for children in out-of-home placement. Notice must be provided to
all parties. An administrative review may not be substituted for the first judicial
review or any subsequent 6-month review. Any party may petition the court for a
judicial review as provided by law.

      (hi)   Concurrent Planning.

             (1) At the initial judicial review hearing, the court shallmust make
findings regarding the likelihood of the child’s reunification with the parent or
legal custodian within 12 months after the removal of the child from the home.

              (2) If the court makes a written finding that it is not likely that the
child will be reunified with the parent or legal custodian within 12 months after the
child was removed from the home, the department must file a motion to amend the
case plan and declare that it will use concurrent planning for the case plan.

              (3) The department must file the motion to amend the case plan no
later than 10 business days after receiving the written finding of the court and
attach the proposed amended case plan to the motion.

           (4) If concurrent planning is already being used, the case plan must
document the efforts the department is making to complete the concurrent goal.


RULE 8.435.        REINSTATEMENT OF JURISDICTION FOR YOUNG
                   ADULT

      (a)    Petition for Reinstatement of Jurisdiction.

              (1) If a young adult who is between the ages of 18 and 21 is re-
admitted to foster care, the department shall petition the court to reinstate
jurisdiction over the young adult.


                                          9
              (2) The petition for reinstatement of jurisdiction must be in writing
and specify that the young adult meets the eligibility requirements for readmission
to foster care as provided by law. The petition is not required to be sworn and
notarized.

             (3) The department shall serve the young adult and any party a
copy of the petition for reinstatement of jurisdiction.

      (b)    Hearing on Petition for Reinstatement of Jurisdiction.

              (1) Upon filing of the petition for reinstatement of jurisdiction, the
court shall schedule and conduct a hearing on the petition for reinstatement of
jurisdiction.

              (2) The department shall serve the young adult and any party a
notice of the hearing on the petition for reinstatement of jurisdiction.

      (c)    Order on Petition for Reinstatement of Jurisdiction.

              (1) If the department establishes that the young adult meets the
eligibility requirements for readmission to foster care as provided by law, the court
shall enter an order reinstating jurisdiction over the young adult.

              (2) In the order reinstating jurisdiction, the court shall schedule a
judicial review hearing to take place within 6 months.




                                         10
FORM 8.971.         MOTION TO TERMINATE JURISDICTION

                   MOTION TO TERMINATE JURISDICTION

       The Department of Children and Family Services, by and through its
undersigned counsel, moves this court for an order terminating the court’s
jurisdiction and closing the file in the above-styled cause, and as grounds states:

       1. The child(ren) was/were previously adjudicated dependent and placed into
foster care by order of this court.

      2. The child(ren) has/have reached the age of majority and under chapter 39,
Florida Statutes, is no longer a child and no longer subject to the jurisdiction of the
juvenile court. July 1, 2013 Florida Rules of Juvenile Procedure 303

       WHEREFORE, the department requests that this court terminate jurisdiction
in the above cause and that the case file be closed.


                                               .....(attorney’s name).....
                                               .....(address and telephone number).....
                                               .....(Florida Bar number).....

Certificate of Service




                                          11
FORM 8.972.        ORDER TERMINATING JURISDICTION

                   ORDER TERMINATING JURISDICTION

       THIS CAUSE having come before the court on motion to terminate
jurisdiction filed by the Department of Children and Family Services and the court
being advised in the premises finds the following:

       1. The child(ren) was/were previously adjudicated dependent and placed into
foster care by order of this court.

       2. The child(ren) has/have reached the age of majority and under chapter 39,
Florida Statutes, is/are no longer a child (children) and no longer subject to the
jurisdiction of the juvenile court.

    THEREFORE, based on these findings of fact, it is ORDERED AND
ADJUDGED that this court’s jurisdiction is terminated.

                                              ___________________________
                                              Circuit Judge

Copies furnished to:




                                        12
FORM 8.973A.           ORDER ON JUDICIAL REVIEW FOR CHILD AGE 17 OR OLDER

      ORDER ON JUDICIAL REVIEW FOR CHILD OVER AGE 17 AND NOTICE OF NEXT
                                 HEARING

    THIS CAUSE came on to be heard on …..(date)….. for Judicial Review on the report filed
by the Department of Children and Family ServicesFamilies in this cause under chapter 39,
Florida Statutes.

   The following persons appeared before the court:

…..     …..(Name)….., Child
…..     …..(Name)….., Attorney/Attorney ad Litem for the Child
…..     …..(Name)….., Petitioner
…..     …..(Name)….., Attorney for the petitioner
…..     …..(Name)….., Attorney for the department
…..     …..(Name)….., Department caseworker
…..     …..(Name)….., Mother
…..     …..(Name)….., Attorney for mother
…..     …..(Name)….., Father of …..(child)…..
…..     …..(Name)….., Attorney for father
…..     …..(Name)….., Guardian ad litem
…..     …..(Name)….., Attorney for guardian ad litem
…..     …..(Name)….., Legal custodian
…..     …..(Name)….., Attorney for legal custodian
…..     …..(Name)….., Other:………………..

and the court having considered:

…..     Judicial Review Social Study Report filed by the Department;
…..     BecauseIf the child has reached the age of 17 within the past 90 days, written verification
that the child:
        …..     Has been provided with a current Medicaid card and has been provided all
                necessary information concerning the Medicaid program;
        …..     Has been provided with a certified copy of his or her birth certificate; and hHas a
                valid Florida driver's license or has been provided with a Florida identification
                card;
        …..     Has a social security card and has been provided information relating to Social
                Security Insurance benefits, if the child is believed to be eligible;
        …..     Has received a full accounting if there is a Master Trust for the child and has been
                informed as to how to access those funds;
        …..     Has been provided with information and training related to budgeting,
                interviewing, and parenting skills;
        …..     Has been provided with information related to the Road-to-Independence
                ScholarshipProgram, including eligibility requirements, information on


                                                13
               participation, and assistance in gaining admission to the program, including
               applications forms; If the child is eligible for the Road-to-Independence Program,
               hHas been informed that if he or she is eligible for the Road-to-Independence
               Scholarship program, he or she may reside with the licensed foster family or
               group care provider with whom the child was residing at the time of attaining his
               or her 18th birthday or may reside in another licensed foster home or with a group
               care provider arranged by the department;
       …..     Has an open bank account or the identification necessary to open a bank account
               and the information necessary to acquire essential has been provided with banking
               and budgeting skills;
       …..     Has been provided with information on public assistance and how to apply;
       …..     Has been provided a clear understanding of where he or she will be living on his
               or her 18th birthday, how living expenses will be paid, and what educational
               program the child will be enrolled in.
       …..     Has been provided with information as to the child’s ability to remain in care until
               he reaches 21 years of age;
       …..     Has been provided with notice of his or her right to petition for the court's
               continuing jurisdiction for one year after his or her 18th birthday, and with
               information on how to obtain access to the court; and
       …..     Has been provided with a letter stating the dates that the child is under the
               jurisdiction of the court;
       …..     Has been provided with a letter stating that the child is in compliance with
               financial aid documentation requirements;
       …..     Has been provided his or her educational records;
       …..     Has been provided his or her entire health and mental health records;
       …..     Has been provided with information concerning the process for accessing his or
               her case file; and
       …..     Has been provided with a statement encouraging the child encouraged to attend
               all judicial review hearings occurring after his or her 17th birthday.
…..    Statement/homestudy filed by the Department;
…..    Report of the Guardian Ad Litem;
…..    A case plan, dated ………, filed by the Department that includes information related to
       independent living services that have been provided since the child's 13th birthday or
       since the date the child came into foster care, whichever came later;
…..    Statement by the child's caretaker on the progress the child has made in acquiring
       independent living skills;
…..    Whether or not the child is a citizen and, if the child is not a citizen, the steps that have
       been taken to address the citizenship or residency status of the child;
…..    Other ……………….

AND THE COURT having heard testimony and argument, and having been otherwise duly
advised in the premises finds:

       1. That the minor child(ren) who is/are the subject matter of these proceedings was/were
adjudicated dependent, continue to be dependent, is/are of an age subject to the jurisdiction of
the court, and is/are resident(s) of the state of Florida.



                                                14
      2. The following parties were notified of this hearing and provided a copy of the
documents filed for this hearing:

…..    …..(Name)……, Child
…..    …..(Name)……, Attorney/Attorney ad Litem for the Child
…..    …..(Name)……, Petitioner
…..    …..(Name)……, Attorney for the petitioner
…..    …..(Name)……, Attorney for the department
…..    …..(Name)……, Department caseworker
…..    …..(Name)……, Mother
…..    …..(Name)……, Attorney for mother
…..    …..(Name)……, Father of ……(child)……
…..    …..(Name)……, Attorney for father
…..    …..(Name)……, Guardian ad litem
…..    …..(Name)……, Attorney for guardian ad litem
…..    …..(Name)……, Legal custodian
…..    …..(Name)……, Attorney for legal custodian
…..    …..(Name)……, Other:………………….

       3.      The child has been given the opportunity to address the court with any
information relevant to the child's best interests.

       4.      The mother, …..(name)……:

       ….. did not appear and …… was …… was not represented by legal counsel;

        ….. appeared …… with …… without legal counsel and …… was …… was not advised
of her right to legal counsel;

       knowingly, intelligently, and voluntarily ….. waived….. did not waive her right to legal
counsel; and

       ….. was ….. was not determined to qualify as indigent and

       ….. was …... was not appointed an attorney.

       5.      The father, ….. (name)…...:

       ….. did not appear and …… was …… was not represented by legal counsel;

         ….. appeared …… with …… without legal counsel and …… was …… was not advised
of his right to legal counsel;

       knowingly, intelligently, and voluntarily ….. waived ….. did not waive his right to legal
counsel; and



                                               15
       ….. was ….. was not determined to qualify as indigent and

    ….. was ….. was not appointed an attorney.
COMMENT: Repeat above for each father.

       6.       The department filed a judicial review report with the court on …..(date) …...
This judicial review report ….. is ….. is not in compliance with the statutory requirements.

        7.     The following parents/legal custodians were notified of their right to participate in
the preparation of the case plan and to receive assistance from any other person in the
preparation of the case plan: …..(names of those notified) …...

       8.     The mother has complied with the following tasks in the case plan: ….. (list tasks
complied with) …...

       9.     The mother has not complied with the following tasks in the case plan: ….. (list
tasks not complied with) …...

        10.    The father, ….. (father’s name) ….., has complied with the following tasks in the
case plan: ….. (list tasks complied with) …...

        11.    The father, ….. (father’s name) ….., has not complied with the following tasks in
the case plan: ….. (list tasks not complied with)…...

       12.    The mother …..has ….. has not complied with court ordered visitation as follows:
….. (explanation of visitation compliance)…...

       13.      The father, …..(father’s name) ….., ….. has ….. has not complied with court
ordered visitation as follows: …..(explanation of visitation compliance)…...

       14.    The department ….. has ….. has not complied with court ordered visitation as
follows: …..(explanation of visitation compliance)…...

        15.     The mother ….. has ….. has not complied with court ordered financial support for
the child as follows: …..(explanation of financial compliance)…...

       16.     The father, ….. (father’s name) ….., ….. has ….. has not complied with court
ordered financial support for the child as follows: ….. (explanation of financial compliance)…...

       17.     The mother ….. has ….. has not complied with court ordered meetings with the
department as follows: ….. (explanation of meetings compliance)…...

       18.    The father, …..(father’s name)….. , ….. has ….. has not complied with court
ordered meetings with the department as follows: …..(explanation of meetings compliance)…...




                                                16
        19.     The department ….. has ….. has not complied with court ordered meetings with
the parents as follows: …..(explanation of meetings compliance)…...

COMMENT: Use 20, 21, 22 & 23 if child(ren) is/are not placed in the home of a parent.
…..    20.    It is in the best interest of the minor child(ren) to be placed in the care and
custody of …..(placement ordered)…..

…..     21.    Placement of the minor child(ren) in the care and custody of ….. (placement
ordered) ….. is in a setting which is as family like and as close to the home as possible,
consistent with the child(ren)’s best interests and special needs.

…..     22.    Return of the minor child(ren) to the custody of …..(person(s) from whom
child(ren) was/were originally removed)….. would be contrary to the best interest and welfare of
the minor child(ren). The child(ren) cannot safely ….. remain ….. return home with services and
removal of the child(ren) is necessary to protect the child(ren).

…..    23.     Prevention or reunification services ….. were not ….. were indicated and are as
follows: …..(services indicated)…... Further efforts could not have shortened separation of this
family because .………………..

COMMENT: Use 24 if child(ren) remain(s) or is/are returned to the parent(s).

…..     24.    The child(ren) can safely ….. remain with ….. be returned to …..(parent(’s)(s’)
name(s))….. as long as he/she/they comply(ies) with the following: ………………….. The
safety, well-being, and physical, mental, and emotional health of the child(ren) are not
endangered by allowing the child(ren) to ….. remain ….. return home.

…..   25.     The child’s petition and application for special immigrant juvenile status or other
immigration decision remains pending.

…..     26.     The department ….. has ….. has not complied with its obligation as specified in
the written case plan or in the provision of independent living services as required by Florida
Statutes.

     THEREFORE, based upon the foregoing findings, it is hereby ORDERED AND
ADJUDGED that:

      1.     The minor child(ren), ….. name(s)) ….., be placed in the custody of
…..(name)….., under supervision of the department.

       2.      The judicial review report filed by the department is:

       …..     not accepted and a continuance was requested.

       …..     accepted by the court.




                                                 17
       3.      Other:………………….

       4.       All prior orders not inconsistent with the present order shall remain in full force
and effect.

       5.    This court shall retain jurisdiction over this cause to enter any such further orders
as may be deemed necessary for the best interest and welfare of the minor child(ren).

        6.    This court shall retain jurisdiction until the final decision is rendered by the
federal immigration authorities, or upon the immigrant child's 22nd birthday, whichever shall
first occur.

        7.      This court shall retain jurisdiction until the child's 19th birthday for the purpose of
determining whether appropriate services that were required to be provided to the young adult
before reaching 18 years of age aftercare support, Road-to-Independence Scholarship,
transitional support, mental health, and developmental disability services have been provided to
the youth.

        8.       This court shall retain jurisdiction until the child’s 21st birthday, unless the young
adult chooses to leave foster care upon reaching 18 years of age, or if the young adult does not
meet the eligibility requirements to remain in foster care or chooses to leave care at any time
prior to the 21st birthday.

       89.      This matter is scheduled for Judicial Review on ….. (date) ….. at …..(time) …...

       DONE AND ORDERED in……………….., Florida, on …..(date)…...



                                                       Circuit Judge

                                     NOTICE OF HEARING

       The Juvenile Court hereby gives notice of hearing in the above-styled cause on
…..(date)….. at ….. a.m./p.m., before …..(judge)….., at …..(location)….., or as soon
thereafter as counsel can be heard.

COMMENT: The following paragraph must be in bold, 14 pt. Times New Roman or Courier
font.

       If you are a person with a disability who needs any accommodation in order to
participate in this proceeding, you are entitled, at no cost to you, to the provision of certain
assistance. Please contact ……(name, address, and telephone number)…… at least 7 days
before your scheduled court appearance, or immediately upon receiving this notification if
the time before the scheduled appearance is less than 7 days. If you are hearing or voice
impaired, call 711.



                                                  18
PLEASE BE GOVERNED ACCORDINGLY.

Copies furnished to………………….




                              19
FORM 8.973B.            ORDER ON JUDICIAL REVIEW

         ORDER ON LAST JUDICIAL REVIEW BEFORE CHILD REACHES AGE 18 AND
                                     NOTICE OF NEXT HEARING

    THIS CAUSE came on to be heard on ….. (date) ….. for Judicial Review on the report filed
by the Department of Children and Families in this cause under chapter 39, Florida Statutes.

      The following persons appeared before the court:

…..      …..(Name)….., Child
…..      …..(Name)….., Attorney/Attorney ad Litem for the Child
…..      …..(Name)….., Petitioner
…..      …..(Name)….., Attorney for the petitioner
…..      …..(Name)….., Attorney for the department
…..      …..(Name)….., Department caseworker
…..      …..(Name)….., Mother
…..      …..(Name)….., Attorney for mother
…..      …..(Name)….., Father of (child)
…..      …..(Name)….., Attorney for father
…..      …..(Name)….., Guardian ad litem
…..      …..(Name)….., Attorney for guardian ad litem
…..      …..(Name)….., Legal custodian
…..      …..(Name)….., Attorney for legal custodian
…..      …..(Name)…..,,Other:………………..

and the court having considered:

…..      Judicial Review Social Study Report filed by the Department;
…..      Statement/homestudy filed by the Department;
…..      Report of the Guardian Ad Litem;
…..      A case plan, dated ……….. , filed by the Department that includes information related to
         independent living services that have been provided since the child’s 13th birthday or
         since the date the child came into foster care, whichever came later;
…..      Statement by the child's caretaker on the progress the child has made in acquiring
         independent living skills;
…..      Whether or not the child is a citizen and, if the child is not a citizen, the steps that have
         been taken to address the citizenship or residency status of the child;
…..      Other: ………………..

AND THE COURT having heard testimony and argument, and having been otherwise duly
advised in the premises finds:




                                                  20
        1.      That the minor child(ren) who …..is/are….. the subject matter of these
proceedings …..was/were….. adjudicated dependent, continue to be dependent, is/are of an age
subject to the jurisdiction of the court, and …..is/are……. resident(s) of the state of Florida.

        2.    The following parties were notified of this hearing and provided a copy
of the documents filed for this hearing:

…..    …..(Name)……, Child
…..    …..(Name)……, Attorney/Attorney ad Litem for the Child
…..    …..(Name)……, Petitioner
…..    …..(Name)……, Attorney for the petitioner
…..    …..(Name)……, Attorney for the department
…..    …..(Name)……, Department caseworker
…..    …..(Name)……, Mother
…..    …..(Name)……, Attorney for mother
…..    …..(Name)……, Father of ……(child)……
…..    …..(Name)……, Attorney for father
…..    …..(Name)……, Guardian ad litem
…..    …..(Name)……, Attorney for guardian ad litem
…..    …..(Name)……, Legal custodian
…..    …..(Name)……, Attorney for legal custodian
…..    …..(Name)……, Other:

       3.      The child has been given the opportunity to address the court with any
information relevant to the child’s best interests.

       4.     The mother, …..(name)……:

       ….. did not appear and …… was …… was not represented by legal counsel;

        ….. appeared …… with …… without legal counsel and …… was …… was not advised
of her right to legal counsel;

       knowingly, intelligently, and voluntarily ….. waived….. did not waive her right to legal
counsel; and

       ….. was ….. was not determined to qualify as indigent and

       ….. was …... was not appointed an attorney.

       5.     The father, ….. (name)…...:

       ….. did not appear and …… was …… was not represented by legal counsel;

        ….. appeared …… with …… without legal counsel and ….. was ….. was not advised of
his right to legal counsel;



                                               21
       knowingly, intelligently, and voluntarily ….. waived ….. did not waive his right to legal
counsel; and

       ….. was ….. was not determined to qualify as indigent; and

       ….. was ….. was not appointed an attorney.

COMMENT: Repeat above for each father.

       6.       The department filed a judicial review report with the court on …..(date) …...
This judicial review report ….. is ….. is not in compliance with the statutory requirements.

        7.     The following parents/legal custodians were notified of their right to participate in
the preparation of the case plan and to receive assistance from any other person in the
preparation of the case plan: …..(names of those notified)…...

        8.      The mother has complied with the following tasks in the case plan:
…..(list tasks complied with)…...

       9.     The mother has not complied with the following tasks in the case plan: …..(list
tasks not complied with)…...

        10.    The father, …..(father’s name )….., has complied with the following tasks in the
case plan: …..(list tasks complied with) …...

        11.    The father, …..(father’s name)….., has not complied with the following tasks in
the case plan: …..(list tasks not complied with)…...

      12.     The mother …..has….. has not complied with court ordered visitation as follows:
…..(explanation of visitation compliance)…...

       13.      The father, …..(father’s name)….., ….. has ….. has not complied with court
ordered visitation as follows: …..(explanation of visitation compliance)…...

       14.    The department …..has ….. has not complied with court ordered visitation as
follows: …..(explanation of visitation compliance)….. .

        15.     The mother …..has ….. has not complied with court ordered financial support for
the child as follows: …..(explanation of financial compliance)…...

       16.     The father, …..(father’s name)….., ….. has ….. has not complied with court
ordered financial support for the child as follows: ……(explanation of financial compliance)…...

       17.     The mother ….. has ….. has not complied with court ordered meetings with the
department as follows: …..(explanation of meetings compliance)…...




                                                22
       18.    The father, …..(father’s name)….., ….. has ….. has not complied with court
ordered meetings with the department as follows: …..(explanation of meetings compliance)…...

        19.     The department ….. has ….. has not complied with court ordered meetings with
the parents as follows: …..(explanation of meetings compliance)…...

COMMENT: Use 20, 21, 22 & 23 if child(ren) is/are not placed in the home of a parent.

       20.    It is in the best interest of the minor child(ren) to be placed in the care and
custody of …..(placement ordered)…...

       21.     Placement of the minor child(ren) in the care and custody of …..(placement
ordered)…… is in a setting which is as family like and as close to the home as possible,
consistent with the child(ren)'s best interests and special needs.

        22.    Return of the minor child(ren) to the custody of ……(person(s) from whom
child(ren) was/were originally removed)…… would be contrary to the best interest and welfare
of the minor child(ren). The child(ren) cannot safely …… remain …… return home with
services and removal of the child(ren) is necessary to protect the child(ren).

        23.    Prevention or reunification services …… were not ….. were indicated and are as
follows: ……(services indicated)……. Further efforts could not have shortened separation of
this family because ………………….

COMMENT: Use 24 if child(ren) remain(s) or is/are returned to the parent(s).

       24.     The child(ren) can safely ….. remain with ….. be returned to ….. (parent(’s)(s’)
name(s))….. as long as he/she/they comply(ies) with the following: ………………... The safety,
well-being, and physical, mental, and emotional health of the child(ren) are not endangered by
allowing the child(ren) to …… remain …… return home.

      25.     The child’s petition and application for special immigrant juvenile status or other
immigration decision remains pending.

        26.    The department ….. has …… has not complied with its obligation as specified in
the written case plan or in the provision of independent living services as required by Florida
Statutes.

……     27.     The child does plan on remaining in foster care.

       a.      the child will meet the requirements by ………………………….

       b.      the supervised living arrangement will be …………………..

       c.      the child has been informed of




                                                 23
       …..     (1)     the right to continued support and services;

       …..     (2)    the right to request termination of this court’s jurisdiction and to be
               discharged from foster care;

       …..     (3)     the opportunity to reenter foster care pursuant to Florida law.

…..    28. The child does not plan on remaining in foster care. The child has been informed of:

       ……      a.      services of benefits for which the child may be eligible based upon the
               child’s placement and length of time spent in licensed foster care;

       ……      b.      services or benefits that may be lost through a termination of the court’s
               jurisdiction; and

       ……      c.     other federal, state, local, or community-based services or supports
               available to the child.

THEREFORE, based upon the foregoing findings, it is hereby ORDERED AND ADJUDGED
that:

    1.   The minor child(ren), ……(name(s))…… , be placed in the custody of
……(name)……, under supervision of the department.

       2.      The judicial review report filed by the department is:

       …..     not accepted and a continuance was requested.

       …..     accepted by the court.

       3.      Other: ……………...

       4.      All prior orders not inconsistent with the present order shall remain in full force
and effect.

       5.    This court shall retain jurisdiction over this cause to enter any such further orders
as may be deemed necessary for the best interest and welfare of the minor child(ren).

        6.    This court shall retain jurisdiction until the final decision is rendered by the
federal immigration authorities, or upon the immigrant child's 22nd birthday, whichever shall
first occur.

        7.     This court shall retain jurisdiction until the child’s 19th birthday for the purpose
of determining whether appropriate services that were required to be provided to the young adult
before reaching 18 years of age have been provided to the youth.




                                                24
        8.      This court shall retain jurisdiction until the child’s 21st birthday, unless the young
adult chooses to leave foster care upon reaching 18 years of age, or if the young adult does not
meet the eligibility requirements to remain in foster care or chooses to leave care at any time
prior to the 21st birthday.
        9.      This matter is scheduled for Judicial Review on ……(date)…… at …..(time)…...

       DONE AND ORDERED in ……………….., Florida, on ……(date)…….




                                                       Circuit Judge

                                     NOTICE OF HEARING

       The Juvenile Court hereby gives notice of hearing in the above-styled cause on
…..(date)….. at ….. a.m./p.m., before …..(judge)….., at …..(location)….., or as soon
thereafter as counsel can be heard.

COMMENT: The following paragraph must be in bold, 14 pt. Times New Roman or Courier
font.

       If you are a person with a disability who needs any accommodation in order to
participate in this proceeding, you are entitled, at no cost to you, to the provision of certain
assistance. Please contact ……(name, address, and telephone number)…… at least 7 days
before your scheduled court appearance, or immediately upon receiving this notification if
the time before the scheduled appearance is less than 7 days. If you are hearing or voice
impaired, call 711.

PLEASE BE GOVERNED ACCORDINGLY.

Copies furnished to………………….




                                                 25
FORM 8.973C.            ORDER ON JUDICIAL REVIEW FOR YOUNG ADULTS IN
                        EXTENDED FOSTER CARE
        ORDER ON JUDICIAL REVIEW FOR YOUNG ADULTS IN EXTENDED FOSTER
                     CARE AND NOTICE OF NEXT HEARING

    THIS CAUSE came on to be heard on ….. (date) ….. for Judicial Review on the report filed
by the Department of Children and Families in this cause under chapter 39, Florida Statutes.

      The following persons appeared before the court:

…..      …..(Name)….., Young Adult
…..      …..(Name)….., Attorney for the Young Adult
…..      …..(Name)….., Petitioner
…..      …..(Name)….., Attorney for the petitioner
…..      …..(Name)….., Attorney for the department
…..      …..(Name)….., Department caseworker
…..      …..(Name)….., Guardian ad litem
…..      …..(Name)….., Attorney for guardian ad litem
…..      …..(Name)…..,, Other:………………..

and the court having considered:

…..      Judicial Review Social Study Report filed by the Department;
…..      Case Plan filed by the Department;
…..      Report of the Guardian Ad Litem;
……       Other: …………………..

AND THE COURT having heard testimony and argument, and having been otherwise duly
advised in the premises finds:

        1.      The young adult ….. is ….. is not making progress in meeting the case plan
goals, as follows: ………………….

       2.  The case plan and/or the young adult’s transition plan shall be amended as
follows: ………………….

       3.      The Department and all services providers …… have ….. have not provided the
appropriate services listed in the case plan. ….. The Department must take the following action
to ensure the young adult receives identified services that have not been provided: …………..

…..      4.     Jurisdiction in this case should be terminated based on the following facts:

         ……     a.      The young adult has requested termination of jurisdiction; or




                                                26
        …… b.          The young adult has been informed by the department of his or her right to
attend this hearing and has provided written consent to waive this right, and

       …… c.          The young adult has been informed of the potential negative effects of
early termination of care, the option to reenter care before reaching 21 years of age, the
procedure for and the limitations on reentering care, and the availability of alternative services,
and has signed a document attesting that he or she has been so informed and understands these
provisions; or

      …… d.          The young adult has voluntarily left the program, has not signed the
document indicated above, and is unwilling to participate in any further court proceeding; or

…… 4.          The young adult has been involuntarily discharged from the program by written
notification dated ………………….., and the young adult has not appealed the discharge
decision.

THEREFORE, based upon the foregoing findings, it is hereby ORDERED AND ADJUDGED
that:

       1.      The judicial review report filed by the department is:

       …..     not accepted and a continuance was requested.

       ……      accepted by the court.

       2.      All prior orders not inconsistent with the present order shall remain in full force
and effect.

…..    3.      This court shall retain jurisdiction until the young adult’s 19th birthday for the
purpose of determining whether appropriate services that were required to be provided to the
young adult before reaching 18 years of age have been provided to the youth. or

…… 3.           This court shall retain jurisdiction until the young adult’s 21st birthday, unless the
young adult chooses to leave foster care upon reaching 18 years of age, or if the young adult
does not meet the eligibility requirements to remain in foster care or chooses to leave care at any
time prior to the 21st birthday. or

…..    3.      Jurisdiction over this cause is hereby terminated.

       4.      Other:…………………..

       5.      This matter is scheduled for Judicial Review on …..(date)….. at ……(time)…….

DONE AND ORDERED in …………………, Florida, on ……(date)…….




                                                 27
                                                    Circuit Judge

                                   NOTICE OF HEARING

       The Juvenile Court hereby gives notice of hearing in the above-styled cause on
…..(date)….. at ….. a.m./p.m., before …..(judge)….., at …..(location)….., or as soon
thereafter as counsel can be heard.

COMMENT: The following paragraph must be in bold, 14 pt. Times New Roman or Courier
font.

       If you are a person with a disability who needs any accommodation in order to
participate in this proceeding, you are entitled, at no cost to you, to the provision of certain
assistance. Please contact ……(name, address, and telephone number)…… at least 7 days
before your scheduled court appearance, or immediately upon receiving this notification if
the time before the scheduled appearance is less than 7 days. If you are hearing or voice
impaired, call 711.

PLEASE BE GOVERNED ACCORDINGLY.

Copies furnished to………………….




                                               28